FILED
                           NOT FOR PUBLICATION                              AUG 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-30254

              Plaintiff - Appellee,              D.C. No. 1:11-cr-00010-RFC-1

  v.
                                                 MEMORANDUM *
LLOYD JOHN ROMERO,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                            Submitted August 7, 2012 **
                               Seattle, Washington

Before: BLACK,*** GRABER, and RAWLINSON, Circuit Judges.

       Defendant Lloyd John Romero appeals the district court’s denial of his

motion to suppress evidence obtained in a search of his sister’s house, in which he



        *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
           The Honorable Susan H. Black, Senior United States Circuit Judge for
the Eleventh Circuit, sitting by designation.
was residing at the time. Before Defendant moved into the bedroom where he was

found during the search, a probationer named Henry Gonzalez had lived there.

Probation authorities entered the house in a warrantless search related to the arrest

of Gonzalez. In the course of removing the occupants, the authorities observed

contraband in plain view and obtained a search warrant. Defendant objects to

evidence obtained pursuant to that search warrant, attacking the warrant for being

the product of an improper initial entry into the house. We review de novo the

denial of a motion to suppress. United States v. Brooks, 610 F.3d 1186, 1193 (9th

Cir. 2010). Using that standard, we affirm.

      1. "‘[B]efore conducting a warrantless search [of a residence] pursuant to a

parolee’s parole condition, law enforcement officers must have probable cause to

believe that the parolee is a resident of the house to be searched.’" United States v.

Franklin, 603 F.3d 652, 656 (9th Cir. 2010) (second alteration in original) (quoting

Motley v. Parks, 432 F.3d 1072, 1080 (9th Cir. 2005) (en banc), overruled on other

grounds by United States v. King, No. 11-10182, 2012 WL 3104611 (9th Cir. Aug.

1, 2012) (en banc) (per curiam)). Because parolees, who have fewer expectations

of privacy than probationers, are protected by a probable cause requirement in this

context, a probationer such as Gonzalez must also be so protected. Id. "Probable

cause requires ‘that the facts available to the officer would warrant a man of


                                           2
reasonable caution in the belief’" that the premises were the probationer’s

residence. Id. (quoting Texas v. Brown, 460 U.S. 730, 742 (1983)).

      Here, the probation authorities had good reason to believe that Gonzalez

resided at the searched premises. Gonzalez had been reporting that address as his

residence for longer than a month, and he had reported it as his address one day

before the challenged search. Furthermore, during a previous search of the

premises, the occupants had acknowledged that Gonzalez was living there.

Finally, Gonzalez never reported a formal change of address (as required by the

terms of his probation). Accordingly, the authorities had probable cause to believe

that Gonzalez lived at the premises.

      The authorities "were entitled to maintain that belief until presented with

convincing evidence that the information they had relied upon was incorrect."

Motley, 432 F.3d at 1082 (internal quotation marks omitted). Defendant argues

that, on the day of the search, Gonzalez and the occupants of the house told the

authorities that Gonzalez had moved. But Gonzalez and the occupants reported

inconsistent dates for his departure, and the occupants had previously misled the

authorities regarding Gonzalez’ residence at the house. The inconsistent reports of

"less-than-disinterested" sources were insufficient to undermine the authorities’

reasonable belief that Gonzalez lived at the house. See id.


                                          3
      In sum, then, when the authorities initially entered the house, they had

probable cause to believe that Gonzalez lived there. Furthermore, the parties do

not dispute that, because Gonzalez had just been arrested pursuant to an indictment

for a methamphetamine-trafficking conspiracy, the authorities had reasonable

suspicion to support the warrantless entry of his reported residence. Accordingly,

the initial entry was proper, and Defendant’s arguments fail.

      2. Even assuming that the district court erred in declining to compel the

government to grant use immunity to Gonzalez for his proposed testimony on the

suppression question, any error was harmless. Gonzalez’ testimony would have

been duplicative of other testimony tending to show that he may have moved out

before the challenged search. But nothing in the proposed testimony would have

been relevant to the probation authorities’ belief that he still lived there.

      AFFIRMED.




                                            4